Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-23 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HARDEE et al (US Pub. 2018/0116272; hereinafter HARDEE).

As per claim 1, HARDEE discloses a food design system comprising: 

a cutting device [Fig. 6; para 0003, 0012; customization based on request includes a cutting process]; 

a 3D printing device [Fig. 4; para 0003, 0009, 0012; 3D printing system]; and 

a user device executing a first instance of an application and including a first display [Fig. 2; para 0028, 0047; a client device running an instance of the provider’s application; personal digital assistant (PDA), cellular telephone, tablet, desktop computer, and/or laptop computer], the first instance of the application when executed configured to: 

receive input associated with generating a customized design [Fig. 5, 6; para 0003, 0012, 0055, 0070-0071, 0074-0075; receiving request to customize a food item]; 

translate the input to generate the customized design [Fig. 5, 6; Fig. 5, 6; para 0055, 0059-0060, 0070-0079; 3D food printer and/or a control system translate the inputs to generate the customized design]; and 

transmit a first request for a food item to be in a shape of the customized design to a computing system, the first request including information associated with the food item and the customized design [Fig. 1, 2, 5, 6; Fig. 5, 6; para 0055, 0059-0060, 0070-0079; the requested food item is 3D printed based on the information associated with the consumer of the food item (i.e., customization)]; 

wherein the computing system hosting the application, including a database, and in communication with the user device, the cutting device, and the 3D printing device [Fig. 1-3; Hardware and Software layer 60; para 0051, 0071, 0075; a database stored on a server and via the server is in communication with the user device, 3D printing device including the cutting device], is configured to: 

receive the first request for the food item to be in the shape of the customized design [Fig. 5, 6; Fig. 5, 6; para 0055, 0059-0060, 0070-0079]; 

transmit a first set of instructions to the cutting device or the 3D printing device to form a food preparation object to be in the shape of the customized design, wherein the food preparation object is configured to form and maintain a shape of the food item in the customized design [Fig. 1, 3, 5, 6; Fig. 5, 6; para 0055, 0059-0060, 0070-0079].


As per claim 12, HARDEE discloses a food design method comprising: 

receiving, via a first instance of an application executed on a user device including a first display, input associated with generating a customized design [Fig. 2; para 0028, 0047; a client device running an instance of the provider’s application; personal digital assistant (PDA), cellular telephone, tablet, desktop computer, and/or laptop computer]; 

[Fig. 5, 6; Fig. 5, 6; para 0055, 0059-0060, 0070-0079; 3D food printer and/or a control system translate the inputs to generate the customized design];  21 MEl 31954981v.1Attorney Docket No. 130664.00003 

transmitting, via the first instance of the application, a first request for a food item to be in a shape of the customized design to a computing system, the first request including information associated with the food item and the customized design [Fig. 1, 2, 5, 6; Fig. 5, 6; para 0055, 0059-0060, 0070-0079; the requested food item is 3D printed based on the information associated with the consumer of the food item (i.e., customization)]; 

receiving, via the computing system hosting the application, including a database, and in communication with the user device, a cutting device, and a 3D printing device, the first request for the food item to be in the shape of the customized design [Fig. 1-3; Hardware and Software layer 60; para 0051, 0071, 0075; a database stored on a server and via the server is in communication with the user device, 3D printing device including the cutting device]; and 

transmitting, via the computing system, a first set of instructions to the cutting device or the 3D printing device to form a food preparation object to be in the shape of the customized design, wherein the food preparation object is configured to form and maintain a shape of the food item in the customized design [Fig. 1, 3, 5, 6; Fig. 5, 6; para 0055, 0059-0060, 0070-0079].


As per claim 23, HARDEE discloses a food design system comprising: 

a cutting device [Fig. 6; para 0003, 0012; customization based on request includes a cutting process]; 

a 3D printing device [Fig. 4; para 0003, 0009, 0012; 3D printing system]; 

an administrative device [Fig. 1; para 0038, 0059; computing system/server and/or a control system]; 

a kitchen device [Fig. 3; device layer can include a kitchen device, such as a microwave]; 

a user device executing a first instance of an application and including a first display [Fig. 2; para 0028, 0047; a client device running an instance of the provider’s application; personal digital assistant (PDA), cellular telephone, tablet, desktop computer, and/or laptop computer], the first instance of the application when executed configured to: 

receive input associated with generating a customized design [Fig. 5, 6; para 0003, 0012, 0055, 0070-0071, 0074-0075; receiving request to customize a food item]; 

[Fig. 5, 6; Fig. 5, 6; para 0055, 0059-0060, 0070-0079; 3D food printer and/or a control system translate the inputs to generate the customized design]; 

generate a file including the customized design [Fig. 4; inherent to a 3D printer or printing device]; 

transmit a first request for a food item to be in a shape of the customized design to a computing system, the first request including the file of the customized design [Fig. 1, 2, 5, 6; Fig. 5, 6; para 0055, 0059-0060, 0070-0079; the requested food item is 3D printed based on the information associated with the consumer of the food item (i.e., customization)]; 

wherein a second instance of the application executed on the administrative device is configured to: 
render the first request for the food item in the shape of the customized design on the second display [Fig. 1; para 0038-0039, 0047, 0057];  23 MEl 31954981v.1Attorney Docket No. 130664.00003 

verify a format of the customized design for the food item [Fig. 6; para 0074-0079; if the recipe is approved]; and 

transmit the first request to the computing system [Fig. 1, 3, 5, 6; Fig. 5, 6; para 0055, 0059-0060, 0070-0079]; 

wherein the computing system hosting the application, including a database, and in communication with the user device, the administrative device, the kitchen device, the cutting device, and the 3D printing device [Fig. 1-3; Hardware and Software layer 60; para 0051, 0071, 0075; a database stored on a server and via the server is in communication with the user device, 3D printing device including the cutting device], is configured to: 

receive the first request for the food item to be in the shape of the customized design [Fig. 5, 6; para 0003, 0012, 0055, 0070-0071, 0074-0075; receiving request to customize a food item]; 

extract the file including the customized design from the first request [Fig. 4; inherent to a 3D printer or printing device]; 

transmit a first set of instructions to the cutting device or the 3D printing device to form a food preparation object to be in the shape of the customized design, wherein the food preparation object is configured to form and maintain a shape of the food item in the customized design [Fig. 1, 3, 5, 6; Fig. 5, 6; para 0055, 0059-0060, 0070-0079]; and 

[Fig. 1, 3, 5, 6; Fig. 5, 6; para 0055, 0059-0060, 0070-0079].


As per claim 2, HARDEE discloses further comprising an administrative device configured to execute a second instance of the application, including a second display, and in communication with the computing system, the second instance of the application when executed on the administrative device configured to: render the first request for the food item in the shape of the customized design on the second display [Fig. 1; display]; and verify a format of the customized design for the food item [Fig. 6; para 0074-0079; if the recipe is approved].

As per claim 3, HARDEE discloses wherein the second instance of the application when executed on the administrative device configured to:  20 MEl 31954981v.1Attorney Docket No. 130664.00003 transmit the first request to the computing system in response to verifying the format of the customized design for the food item [Fig. 6; para 0074-0079; if the recipe is approved].

As per claim 4, HARDEE discloses wherein the second instance of the application when executed on the administrative device configured to: modify the customized design such that the customized design is in a compatible format [Fig. 5, 6; para 0003, 0012, 0055, 0070-0071, 0074-0075; customization per consumer request].

As per claim 5, HARDEE discloses further comprising a kitchen device configured to execute a third instance of the application, including a third display, and in communication with the computing system [Fig. 3; device layer can include a kitchen device, such as a microwave that has a display].

As per claim 6, HARDEE discloses wherein the computing system is configured to transmit a second set of instructions to the kitchen device for preparing the food item [Fig. 1-3].

As per claim 7, HARDEE discloses the third instance of the application when executed on the kitchen device configured to: render a second set of instructions received from computing system on the third display [Fig. 1-3; para 0038-0039, 0047, 0057].

As per claim 8, HARDEE discloses wherein the first instance of the application executed on the user device is configured to: receive uploaded digital media files to generate the customized design [para 0017, 0057, 0064; download and/or upload].

As per claim 9, HARDEE discloses wherein the first instance of the application executed on the user device is configured to: transmit a second request to the computing system to retrieve a previously generated design [para 0016, 0064-0065; stored recipe, stored customer profile, previously stored].

As per claim 10, HARDEE discloses wherein the 3D printer is configured to: receive the first set of instructions [Fig. 1-6]; and fabricate the food preparation object in the shape of the customized design [Fig. 1-6].

As per claim 11, HARDEE discloses wherein the cutting device is configured to: receive the first set of instructions [Fig. 1-6]; and cut the food item or the food preparation object into the shape of the customized design [Fig. 1-6].

As per claim 13, HARDEE discloses further comprising rendering, via an a second instance of the application executed on the administrative device including a second display, and in communication with the computing system, the first request for the food item in the shape of the customized design on the second display [Fig. 1; display]; and verifying, via the second instance of the application, a format of the customized design for the food item [Fig. 6; para 0074-0079; if the recipe is approved].


As per claim 14, HARDEE discloses further comprising: transmitting, via the second instance of the application when executed on the administrative device, the first request to the computing system in response to verifying the format of the customized design for the food item [Fig. 6; para 0074-0079; if the recipe is approved].


As per claim 15, HARDEE discloses further comprising: modifying, via the second instance of the application when executed on the administrative device, the customized design such that the customized design is in a compatible format [Fig. 5, 6; para 0003, 0012, 0055, 0070-0071, 0074-0075; customization per consumer request].

As per claim 16, HARDEE discloses wherein a third instance of the application is executed on a kitchen device including a third display, and in communication with the computing system [Fig. 3; device layer can include a kitchen device, such as a microwave that has a display].

As per claim 17, HARDEE discloses further comprising transmitting, via the computing system, a second set of instructions to the kitchen device for preparing the food item [Fig. 1-3].

As per claim 18, HARDEE discloses further comprising: rendering, via the third instance of the application when executed on the kitchen device, a second set of instructions received from computing system on the third display [Fig. 1-3; para 0038-0039, 0047, 0057].

As per claim 19, HARDEE discloses further comprising: receiving, via the first instance of the application executed on the user device, uploaded digital media files to generate the customized design [para 0017, 0057, 0064; download and/or upload].

As per claim 20, HARDEE discloses further comprising: transmitting, via the first instance of the application executed on the user device, a second request to the computing system [para 0016, 0064-0065; stored recipe, stored customer profile, previously stored].

As per claim 21, HARDEE discloses further comprising: receiving, via the 3D printing device the first set of instructions [Fig. 1-6]; and fabricating, via the 3D printing device, the food preparation object in the shape of the customized design [Fig. 1-6].

As per claim 22, HARDEE discloses wherein the cutting device is configured to: receiving, via the cutting device, the first set of instructions [Fig. 1-6]; and cutting, via the cutting device, the food item or the food preparation object into the shape of the customized design [Fig. 1-6].


Similarly, prior art US 2018/0020683 can be used to reject the current application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116